DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 8, 15 and 20 are amended. Claims 1-20 are pending.
 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. 

Response to Arguments
Applicant's arguments, filed on 3/9/2021, with respect to claim 1, 8 and 15 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3, 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (US Pub. No. 2015/0142936 A1) in view of in view of Lee et al. (US Pub. No. 2018/0234178 A1) in view of Wackerly (US Pub. No. 2018/0219788 A1) and further in view of Kjendal et al. (US Pub. No. 2014/0280829 A1).
Regarding claim 1, Srinivas discloses a computer-readable storage medium that is not a signal storing computer executable instructions (See Par. [43] of Srinivas for a reference to a computer program stored in a computer readable storage medium) that when executed by a computing device cause said computing device (See Par. [43]-[44] of Srinivas for a reference to a computer architecture that performs the operations of the method claimed) to effectuate operations comprising:
based on the change in the topology of the network (See Par. [153], [183], [186] of Srinivas for a reference to the network manager computes the updated network configuration based on any network’s topology change), determining a subset of parameters of the plurality of See Par. [153], [183], [186] and Fig. 9 of Srinivas for a reference to network elements may require a new configuration (updated parameters and statistics computed by the manager) as a function of topology changes. The new configuration (updated parameters) are determined and computed after determining any change in the network topology), wherein the subset of parameter comprises at least a telemetry parameter.  (See Par. [140], [146] of Srinivas for a reference to an example of the extracted statics and metrics from the traffic data is network and physical location (Telemetry)); 
Srinivas does not explicitly disclose determining that a software defined network (SDN) application of a plurality of applications is associated with a network of a plurality of networks; based on the determining that the SDN application is used in association with the network, obtaining, during a first period, a plurality of parameters associated with the SDN application that is used in association with the network; detecting, during a second period, a change in a topology of the network, wherein the second period is subsequent to the first period, wherein the change in the topology of the network comprises addition of a network device; detecting an increase in a number of devices in the network based on the addition of the network device: based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering, wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device; filtering data for the SDN application using the subset of parameters; and transmitting the filtered data to the SDN application.
See Par. [41] and Fig. 3 of Lee for a reference to a plurality of SDN controllers (108, 110, 12)¸on which SDN applications are implemented. Each SDN controller is associated with a network domain (102, 104 and 106 respectively). Determining that a path connection element protocol (PCEP), which is an SDN application executed on SDN controller 112 is configured to control and manage (associated with) network domain 106); based on the determining that the SDN application is used in association with the network (See Par. [41] and of Lee for a reference to determining that a path connection element protocol (PCEP), which is an SDN application executed on SDN controller 112 is configured to control and manage (associated with) network domain 106), obtaining, during a first period, a plurality of parameters associated with the SDN application that is used in association with the network (See Par. [59] and Fig. 14; 1402 of Lee for a reference to the SDN application on the SDN controller receives (Obtain) a PCEP request from the multi-domain service coordinator (MDSC) 114, including parameters related to the managed network domain associated to the controller. The parameters include a set of source-destination pairs, maximum bandwidth required, minimum latency accepted or abstracted topology requested); detecting, during a second period, a change in a topology of the network, wherein the second period is subsequent to the first period (See Par. [61] and Fig. 16 of Lee for a reference to a change in the traffic engineering database (TED) 203, which is a change in the network’s topology, is detected AFTER obtaining the PCEP request (parameter). Upon a change in the TED 203, the SDN controller 112 sends PCEP report messages 1602A…B to indicate changes in the network topology after receiving the PCEP request (Fig. 14; 1402)); wherein See Par. [40] and Fig. 2 of Lee for a reference to that based on the PCEP parameters, a plurality of optimal routs are created in the TED 302. Optimal routes creation may include adding or removing network nodes (devices) between the source and the destination nodes); 
detecting an increase in a number of devices in the network based on the addition of the network device (See Par. [40], [58] and Fig. 2 of Lee for a reference to detecting the creation of optimal routes in the TED 302 based on the PCEP parameters. Optimal routes creation may include adding or removing network nodes (devices) between the source and the destination nodes): based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering (See Par. [47]-[48] and Fig. 6 of Lee for a reference to that adding more nodes, which increases the bandwidth of the network, decreases the filtered-out traffic and increases the transported traffic between the source and the destination nodes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee and Srinivas. The motivation of combination is improving the network’s performance, by applying centralization of network control that facilitates various network functionalities, such as network measurements, traffic engineering, enhanced quality of services, and enhanced access control.  (Lee; Par. [4]).
The combination of Srinivas and Lee does not explicitly disclose filtering data for the SDN application using the subset of parameters; and transmitting the filtered data to the SDN application.
See Par. [22], [74]-[75] and Fig. 4 of Wackerly for a reference to the SDN controller 410 programs rules in a flow table. The flow table 423 entries are updated based on the match parameters of the flow filter. Only packets that match the filter parameters are filtered in); and transmitting the filtered data to the SDN application (See Par. [18], [22], [74]-[75] and Fig. 4 of Wackerly for a reference to a variety of SDN applications are run on or interface with the SDN controller 410 (On which the SDN application runs). Data traffic is passed to the SDN controller according to the modified (filtered) flow table rules).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wackerly, Lee and Srinivas. The motivation of combination is providing more network stability and speed, as well as, allowing better functioning of the network device within the network, by reducing the control plane overload on a network device caused by the processing of many packet-in messages.  (Wackerly; Par. [14]-[15]).
The combination of Srinivas, Lee and Wackerly does not explicitly disclose based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering, wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device.
However, Kjendal discloses based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering (See Par. [8], [26]-[29], [102] of Kjendal for a reference to the dynamic mirroring [used to filter traffic flows] may be changed [Updated] based on detecting a triggering event; such as the addition of a new device into the network topology), wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device (See Par. [27]-[29], [102] of Kjendal for a reference to the change in the dynamic mirroring may be by removing the device’s physical location as a factor in filtering and transmitting flows in the network topology).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is improving network manageability, security and efficiency of operation, by improving the capability to monitor the flows of the network with limited resources.  (Kjendal; Par. [18]).	

Regarding claim 3, Srinivas does not explicitly disclose wherein SDN application is associated with detecting link instability in the network. 
However, the combination of Srinivas, Lee, Wackerly and Kjendal, specifically, Lee discloses wherein SDN application is associated with detecting link instability in the network (See Par. [58] and Fig. 2 of Lee for a reference to the SDN controller 112 reports a change in the network topology upon detecting a change (instability) in the routes reported in the traffic engineering Database (TED) 302)
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lee and Srinivas. The motivation of combination is improving the network’s performance, by applying centralization of network Lee; Par. [4]).

Regarding claim 8, the claim is interpreted and rejected for the same reasons set forth in claim 1, claiming an apparatus (See Srinivas; Fig. 12; Architecture 1200) comprising: a processor (See Srinivas; Fig. 12; 1202); and a memory (See Srinivas; Fig. 12; 1203) coupled with the processor.

Regarding claim 14, the claim is interpreted and rejected for the same reasons set forth in claim 3.

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 1.

6.	Claims 2, 4-6, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. in view of Lee et al. in view of Wackerly in view of Kjendal et al. and further in view of Kamath et al. (US Pub. No. 2017/0026244 A1).
Regarding claim 2, the combination of Srinivas, Lee, Wackerly and Kjendal, specifically Srinivas discloses wherein the determining the parameter for the network filter is further based See Par. [49]; NFV-Type network elements, and Par [67], [157] of Srinivas for a reference to the collector 252 collects the filtering metrics based on time and other dimensions, such as the device type/role).
The combination of Srinivas, Lee, Wackerly and Kjendal does not explicitly disclose that the determining the parameter for the network filter is further based on a virtual device added or removed from the network.
However, Kamath disclose the determining the parameter for the network filter is further based on a virtual device added or removed from the network (See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kamath, Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).

Regarding claim 4, the combination of Srinivas, Lee, Wackerly and Kjendal, specifically Srinivas discloses wherein the telemetry parameter comprises central processing unit utilization of a second network device communicatively connected with the first network device (See Par. [63] of Srinivas for a reference to the collector 252 collects metrics for an access point 256 connected to the SDN system, including CPU/Memory utilization rate), and 
The combination of Srinivas, Lee, Wackerly and Kjendal does not explicitly disclose wherein the change in the topology of the network comprises addition of a first network device.
However, Kamath discloses wherein the change in the topology of the network comprises addition of a first network device (See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kamath, Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).

Regarding claim 5, the combination of Srinivas, Lee, Wackerly and Kjendal, specifically Srinivas discloses wherein the telemetry parameter comprises an interface utilization of a second network device communicatively connected with the first network device (See Par. [63], [131] of Srinivas for a reference to the collector 252 collects raw metrics for an access point 256 connected to the SDN system, including average link/channel utilization and traffic statistics).

However, Kamath discloses wherein the change in the topology of the network comprises addition of a first network device (See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kamath, Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).

Regarding claim 6, the combination of Srinivas, Lee, Wackerly and Kjendal, specifically Srinivas discloses wherein the determining the parameter for the network filter is further based on a location of a network device (See Par. [63], [67] of Srinivas for a reference to the controller 252 collects the filtering metrics based on time and other dimensions, such as the device location).
The combination of Srinivas, Lee, Wackerly and Kjendal does not explicitly disclose the determining the parameter for the network filter is further based on an added or removed network device.
See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kamath, Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).

Regarding claim 9, the claim is interpreted and rejected for the same reasons set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reasons set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reasons set forth in claim 4.

Regarding claim 13, the claim is interpreted and rejected for the same reasons set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reasons set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reasons set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reasons set forth in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reasons set forth in claim 5.
distributing a filter configuration across network devices based on a filter associated with the filter configuration receiving more of a certain type of telemetry, border gateway protocol link state, or other data (See Par. [140], [146] of Srinivas for a reference to an example of the extracted statics and metrics from the traffic data is network and physical location (Telemetry)).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. in view of Lee et al. in view of Wackerly in view of Kjendal et al. and further in view of Joe et al. (US Pub. No. 2014/0164584 A1).
Regarding claim 7, the combination of Srinivas, Lee, Wackerly and Kjendal does not explicitly disclose wherein the telemetry parameter comprises a number of errors on an interface of a network device.
However, Joe discloses wherein the telemetry parameter comprises a number of errors on an interface of a network device (See Par. [21], [95] and Fig. 1 of Joe for a reference to the topology manager 108 receives the network metrics and generates and update the network topology. Received metrics include the least/most number of errors of the links).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Joe, Kjendal, Wackerly, Lee and Srinivas. The motivation of combination is reducing latency and improving the system’s Joe; Par. [14]).


Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rodeheffer et al. (US. Pub. No. 2005/0036500 A1) discloses a method for routing in bridged networks. 
Smith et al. (US. Pub. No. 2006/0197762 A1) discloses a visualization method for processing heterogeneous data sets. 
Stitelman et al. (US. Pub. No. 2014/0068061 A1) discloses filtering forced network traffic data from streams of network user data in real time.

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/R. F./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413